PER CURIAM.
In this civil commitment case, the trial court found that appellant suffers from a mental disorder and, because of that disorder, is a danger to herself. On appeal, appellant contends that the record does not contain sufficient evidence to support the order of involuntary commitment. The state concedes the insufficiency of the evidence. Although we are not bound by the state’s concession, on de novo review, we conclude that the state’s concession is well founded and agree that the evidence is insufficient.
Reversed.